Case: 21-11059     Document: 00516537371         Page: 1     Date Filed: 11/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-11059                              FILED
                                                                     November 8, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lamon Demetrus Wright,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CR-25-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Lamon Demetrus Wright appeals the revocation of his supervised
   release. He argues that the district court erred by admitting his girlfriend’s
   out-of-court statements alleging that he assaulted her. Wright also appeals
   the 60-month sentence that the district court imposed upon revocation. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11059      Document: 00516537371          Page: 2   Date Filed: 11/08/2022




                                    No. 21-11059


   argues that the sentence is plainly unreasonable because the district court
   erroneously believed that a mistake in the original criminal judgment barred
   it from imposing a lower sentence. We AFFIRM.
          First at issue are Wright’s girlfriend’s out-of-court statements
   alleging that he assaulted her. The district court admitted these statements
   at the revocation hearing via a recording of the 9-1-1 call that Wright’s
   girlfriend placed and via the responding officer’s body-camera footage.
   Wright’s girlfriend did not testify at the revocation hearing, and Wright was
   therefore unable to confront her.
          A defendant “in supervised release revocation proceedings ha[s] a
   qualified right to confront witnesses.” United States v. Jimison, 825 F.3d 260,
   261 (5th Cir. 2016). However, as relevant here, we “look to whether the
   Government has shown good cause to overcome the defendant’s right to
   confront the hearsay declarant[] arrayed against him.” United States v.
   Alvear, 959 F.3d 185, 189 (5th Cir. 2020) (internal quotation marks and
   citations omitted). “Determining whether good cause exists requires
   weigh[ing] the defendant’s interest in confrontation of a particular witness
   against the Government’s proffered reasons for pretermitting the
   confrontation.” Jimison, 825 F.3d at 263 (internal quotation marks and
   citations omitted). Our review is de novo. Id. at 262.
          Wright’s “interest in finding a means to undermine the putative
   victim’s . . . statements is certainly a strong one,” especially insofar as her
   statements “formed the core of the case offered in court to prove the Grade
   A violation[]” of assaulting her. Alvear, 959 F.3d at 189 (internal quotation
   marks and citations omitted). However, Wright’s failure to “propose an
   alternative theory of events” tempers that interest. Id. On the other side of
   the balance, we “look to the Government’s proffered reason for the hearsay
   declarant’s absence from the hearing or reasons that could be inferred from




                                         2
Case: 21-11059       Document: 00516537371         Page: 3   Date Filed: 11/08/2022




                                    No. 21-11059


   the record.” Id. at 190. The Government argued that the witness was absent
   because she refused to cooperate, and it can “be inferred from the record”
   that the reason for her refusal was fear of Wright. Id. The balance here
   therefore favors the Government. See, e.g., id.; United States v. Reza, 759 F.
   App’x 269, 270–72 (5th Cir. 2019) (finding good cause under similar facts);
   United States v. Elizondo, 502 F. App’x 369, 370–73 (5th Cir. 2012) (same).
          Likewise, as in Alvear, Wright’s girlfriend’s out-of-court statements
   have sufficient indicia of reliability. See 959 F.3d at 191. The physical
   evidence of injury and the impression of fear that she conveyed when
   speaking about the assault corroborate her statements to the dispatcher and
   the responding officer. She also gave a sworn written statement that Wright
   “chok[ed]” her “for maybe a minute.” And the record does not indicate any
   ulterior motive she may have had to lie about what happened. In short, while
   Wright had a strong interest in cross-examination, the Government showed
   good cause for overcoming that interest, and the out-of-court statements the
   Government relies on have sufficient indicia of reliability. See Alvear, 959
   F.3d at 189–91.
          Next (and last) at issue is Wright’s argument that the district court
   erroneously believed that a mistake in the underlying criminal judgment
   against Wright prevented it from exercising discretion to impose a revocation
   sentence of fewer than 60 months.
          We “review a sentence imposed after revocation of supervised release
   under the plainly unreasonable standard of review,” first ensuring that “the
   district court committed no significant procedural error, such as failing to
   consider the [18 U.S.C. § 3553(a)] factors, selecting a sentence based on
   clearly erroneous facts, or failing to adequately explain the chosen sentence,
   including failing to explain a deviation from the Guidelines range,” and,
   second, considering “the substantive reasonableness of the sentence




                                         3
Case: 21-11059       Document: 00516537371           Page: 4   Date Filed: 11/08/2022




                                      No. 21-11059


   imposed under an abuse-of-discretion standard.” United States v. Winding,
   817 F.3d 910, 913 (5th Cir. 2016) (internal quotation marks and citations
   omitted). The district court in a revocation proceeding is effectively bound
   by the underlying judgment, regardless of its validity, and a defendant thus
   may not use a revocation appeal to challenge the underlying criminal
   conviction and sentence. See United States v. Willis, 563 F.3d 168, 170 (5th
   Cir. 2009). However, the district court has discretion to consider the error in
   the original judgment when imposing the revocation sentence. See United
   States v. Robinson, 741 F.3d 588, 599–600 (5th Cir. 2014); § 3553(a)(1).
            Contrary to Wright’s interpretation of the district court’s statements,
   the most plausible reading of the record is that the district court understood
   that it could not grant Wright’s motion to dismiss and modify the original
   judgment, but that it could consider the error in that judgment when imposing
   a sentence. The district court chose not to consider the error, focusing
   instead on Wright’s extensive criminal history and the nature of violations at
   issue.
            AFFIRMED.




                                           4